PER CURIAM:
We affirm the district court’s exercise of its discretion under the Speedy Trial Act, 18 U.S.C. § 3162(a)(2), to dismiss “with prejudice” for substantially the reasons set forth in the district court’s Memorandum and Order dated July 7, 1995. See United States v. Upton, 921 F.Supp. 100 (E.D.N.Y.1995). Because of our disposition of this matter, we need not address the government’s challenge to the district court’s conclusion that the pretrial delay in this case violated the Constitution’s Speedy Trial Clause.